



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
    (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4(1)       Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)     any of the
    following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings
    in respect of the offences referred to in paragraph (1)(a) or (b), the
    presiding judge or justice shall

(a)     at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the victim of the right to make an application for the order; and

(b)     on application
    made by the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to
    subsection (2.2), in proceedings in respect of an offence other than an offence
    referred to in subsection (1), if the victim is under the age of 18 years, the
    presiding judge or justice may make an order directing that any information
    that could identify the victim shall not be published in any document or
    broadcast or transmitted in any way.

(2.2) In proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible,
    inform the victim of their right to make an application for the order; and

(b) on application of
    the victim or the prosecutor, make the order.

(3)     In proceedings
    in respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)     An order made
    under this section does not apply in respect of the disclosure of information
    in the course of the administration of justice when it is not the purpose of
    the disclosure to make the information known in the community. 2005, c. 32, s.
    15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25,
    ss. 22, 48; 2015, c. 13, s. 18.

486.6(1)       Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in
    any way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Perron, 2021 ONCA 627

DATE: 20210915

DOCKET: C66055

Tulloch, van Rensburg and Nordheimer
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Rejean Perron

Appellant

Mindy Caterina, for the appellant

Lisa Fineberg, for the respondent

Heard: September 10, 2021 by
    video conference

On appeal from the sentence imposed on June
    13, 2018 by Justice Harriet E. Sachs of the Superior Court of Justice.

REASONS FOR DECISION

[1]

Mr. Perron appeals the imposition of a ten-year
    long-term supervision order on him, following his convictions for sexual
    assault, forcible confinement and use of an imitation firearm in the commission
    of an offence. At the conclusion of the hearing, we dismissed the appeal, with
    reasons to follow. We now provide our reasons.

[2]

The appellant pleaded guilty to the offences which
    arose out of his confinement of and repeated sexual assaults on a sex trade
    worker during a period of five days. The complainant, who was restrained with
    ropes and tapes and terrorized with an imitation firearm, was traumatized by
    the events, which ended only when she managed to escape. The appellant was
    sentenced to three years imprisonment (eight years less credit for pre-sentence
    custody), together with a ten-year long-term supervision order. The only
    complaint is with respect to the length of the long-term supervision order. The
    appellant submits that the sentencing judge failed to explain why a ten-year
    long-term supervision order was required and that it should only have been for
    a period of three years.

[3]

The sentencing judge had before her the report of
    psychiatrist Dr. Derek Pallandi, who was appointed under s. 752.1 of the
Criminal
    Code
to conduct an assessment of the appellants risk, as well as Dr.
    Pallandis testimony. Dr. Pallandi noted the appellants pattern of
    long-standing social isolation, his limited educational and vocational skills,
    and his limited ability to function interpersonally, particularly in sexual
    relationships. Dr. Pallandi was unable to come to any definitive diagnosis.
    However, he thought the appellants behaviour could be understood as part of a
    courtship disorder, which he characterized as a spectrum of behaviours caused
    by a distorted perception of how communication should occur in courtship. He
    observed that the appellants low IQ was also influential in terms of the appellants
    distorted perceptions of how to rationally problem solve or engage.

[4]

After conducting various tests, Dr. Pallandi
    concluded that the composite assessment of the appellants risk of recidivism
    was high risk but that the risk could be tempered by strict supervision and
    intervention. He thought the appellant had the capacity and willingness to
    engage with professionals. However, Dr. Pallandi was also unable to predict when
    any recidivism might occur.

[5]

The defence resisted any long-term supervision
    order, but argued that, if such an order were imposed, it should be limited to
    three years. The Crown asked for a ten-year long-term supervision order, which
    is ultimately what the sentencing judge imposed. We note that the appellant had
    told the psychiatrist that he would have no difficulties abiding by long-term
    supervision and that he would be agreeable to doing so up to and including ten
    years, if so indicated.

[6]

We accept that it would have been preferable if
    the sentencing judge had directly explained why she imposed a ten-year long-term
    supervision order as opposed to a shorter term. However, on a fair reading of
    her reasons and from a review of the record, it is evident why she concluded
    that a ten-year long-term supervision order was necessary:
R. v. Zinck
,
    2003 SCC 6, [2003] 1 S.C.R. 41, at para. 37. Given the difficulties with the
    diagnosis of the appellant and the concerns over his high risk of recidivism, the
    maximum period of supervision was justified. It is clear that these concerns
    were driving the sentencing judges conclusion. She said in her reasons:

The fact that there is no easily identifiable
    explanation for [the appellants] behaviour is a factor that increases my
    concern about the risk that he poses, as opposed to diminishes it.

[7]

We would also note, on this point, that any
    period of long-term supervision may be reduced or terminated on an application
    to the superior court of criminal jurisdiction by the offender, a member of the
    Parole Board of Canada, or, with Board approval, by the offenders parole
    supervisor:
R. v. Marshall
, 2021 ONCA 28, 153 O.R. (3d) 623 (C.A.), at
    para. 95;
Criminal

Code
,
s. 753.2(3).

[8]

In all of the circumstances, we do not see any
    error in the sentencing judges conclusion. Given our view, it is unnecessary
    to address the respondents fresh evidence application.

[9]

It is for these reasons that we dismissed the
    appeal.

M.
    Tulloch J.A.

K.
    van Rensburg J.A.

I.V.B.
    Nordheimer J.A.


